297 So.2d 341 (1974)
Ernest KINCHEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-1303.
District Court of Appeal of Florida, Third District.
July 16, 1974.
Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, and Karen Gottlieb, Legal Intern, for appellant.
Robert L. Shevin, Atty. Gen., and Joel Rosenblatt, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J. and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
The appellant was found guilty of robbery by a jury and judgment and sentence were entered thereon. This appeal has arisen from that conviction and sentence. Four points are presented, two of them merit comment.
The first point urges error upon the fact that the evidence indicated that the defendant was also guilty of a robbery of the present victim's brother, which robbery took place immediately prior to, and as a part of, the same series of incidents comprising the instant robbery. Appellant urges reversal upon the rule stated in Williams v. State, Fla. 1959, 110 So.2d 654. We hold that the evidence admitted was clearly proper under the rule stated in Horner v. State, Fla.App. 1963, 149 So.2d 863.
The second point urges error because the trial court refused an instruction submitted by appellant. The instruction *342 submitted was only a portion of the instruction approved by the Supreme Court in Harrison v. State, 149 Fla. 365, 5 So.2d 703 (1942). In its incomplete form, the instruction would not have been proper. In addition, we are convinced that no prejudicial error occurred inasmuch as the proof of appellant's guilt was overwhelming and the finding of guilty is clearly supported on this record without the confession.
We have examined the remaining points submitted and find that they do not present error.
Affirmed.